              Case 1:19-cr-00904-RA Document 40
                                             39 Filed 12/04/20
                                                      12/03/20 Page 1 of 1




                                             December 3, 2020
                                                                             A conference is scheduled for
                                                                             December 10, 2020 at 11:00 a.m. and
Via ECF
                                                                             will be held by video conference. The
Honorable Ronnie Abrams
                                                                             Court will request that the CJA duty
United States District Judge
                                                                             attorney be present.
Southern District of New York
40 Foley Square
New York, New York 10007                                                     SO ORDERED.

                   Re: United States v. Malik Jennings, 19 Cr. 904(RA) ____________________
                                                                       Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                     December 4, 2020

I am counsel assigned under the Criminal Justice Act to represent defendant Malik Jennings in the above
referenced action. As Your Honor may recall, Mr. Jennings was accepted to, and is participating in, the
Young Adult Opportunity Program (“YAOP”). I will be retiring at the end of December of this year,
and thus resigning from the CJA Panel. I am writing to request that I be relieved as Mr. Jennings’s
counsel and that new counsel be assigned to represent him. I understand he is doing well in the YAOP,
and I am very optimistic that he will complete it successfully. Nevertheless, he will need representation
to resolve this case after he completes the YOAP. I have advised Mr. Jennings that I would be making
this application.

                                     Respectfully submitted,

                                     s/ James R. DeVita

                                     James R. DeVita

cc:    Danielle M. Kudra, Esq., Assistant United States Attorney (Via ECF)
       Ariel Charlotte Werner, Esq. (Via ECF)
       Rena Bolin, United States Pretrial Services Officer (by email)
